Case 3:21-cv-00206-GNS Document 1-3 Filed 04/01/21 Page 1 of 60 PageID #: 58




                      EXHIBIT B
                     Clark Complaint
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page2 1ofof60
                                                                     59PageID
                                                                        PageID#:#:59
                                                                                   239




                IN THE UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF KENTUCKY

  JEFFREY DEWAYNE CLARK               )
                                      )
  Plaintiff,                          )
                                      )
  v.                                  )
                                      )        HON. DAVID J. HALE
  LOUISVILLE JEFFERSON                )
  COUNTY METRO GOVERNMENT; )                   MAG. COLIN H. LINDSAY
  CITY OF LOUISVILLE; MEADE           )
  COUNTY;                             )
  Louisville Metro Police Detectives )         Case No. 17-cv-419-DJH
  MARK HANDY, JAMES CLARK,            )
  KELLY JONES, and                    )
  ROBERT L. ENNIS in their            )        AMENDED COMPLAINT
  individual capacities; Louisville   )        AND JURY DEMAND
  Metro Police Sergeants CHARLES )
  EDELEN, JIM                         )
  WOOSLEY in their individual         )
  capacities; Louisville Metro Police )
  Major JAMES W. GRIFFITHS, in        )
  his individual capacity, Meade      )
  County Sheriff JOSEPH GREER in )
  his individual and official         )
  capacities; Meade County Sheriff’s )
  Deputy ERNIE EMBRY and CLIFF )
  WISE in their individual            )
  capacities; Meade County Coroner )
  WILLIAM ADAMS in his individual )
  capacity, and Kentucky State        )
  Police Crime Lab Forensic           )
  Serologist ROBERT THURMAN in )
  his individual capacity.            )
                                      )
  Defendants.                         )
                                      )
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page3 2ofof60
                                                                     59PageID
                                                                        PageID#:#:60
                                                                                   240




      The Plaintiff, JEFFREY DEWAYNE CLARK, by and through his attorneys,

LOEVY & LOEVY, alleges as follows:

                                  INTRODUCTION

      1.       Before their convictions were vacated, Jeffrey Clark and Garr Keith

Hardin lost 22 years of their lives wrongfully incarcerated for a heinous 1992 murder

they did not commit. Their convictions rested on fabricated statements they never

made and forensic evidence the prosecution wrongly argued Hardin left behind on the

victim’s body after he killed her. DNA has now conclusively proven that that evidence

was left by another man, not Hardin or Clark.

      2.       Clark and Hardin’s wrongful convictions were not an accident but

rather the result of police misconduct.

      3.       Facing a gruesome murder with little physical evidence, the Louisville

Police Department (LMPD) assigned Detective Mark Handy to lead the LMPD

investigation. Det. Handy had a reputation as a closer who could wrest a confession

out of anybody.

      4.       But, as Defendants knew, Det. Handy had earned his reputation

through a pattern of investigative misconduct. Det. Handy’s practice was to coerce

confessions by lying to suspects about the evidence against them—including false or

sham polygraph results, threats, and false promises of leniency. In order to make the

confessions seem reliable, Det. Handy would feed suspects non-public details about a

crime and then falsely claim that the details originated with the suspect.

      5.       Det. Handy, working with the other Defendants including Sheriff

Joseph Greer and subordinate officers from the Meade County Sheriff’s Office (MCSO),

                                           2
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page4 3ofof60
                                                                     59PageID
                                                                        PageID#:#:61
                                                                                   241




immediately focused the investigation on Hardin and Clark and developed the false

theory that they had murdered the victim in a Satanic ritual killing.

      6.       True to Det. Handy’s playbook, he and other Defendants attempted to

coerce confessions from Clark and Hardin by falsely telling them that they had failed

polygraph examinations and exerting other pressure. But neither Clark nor Hardin

would falsely confess to a crime that they did not commit.

      7.       When the men refused to confess, Det. Handy simply fabricated

inculpatory statements. He falsely reported that Hardin admitted sacrificing animals as

a part of a Satanic ritual and later decided that he wanted to “do a human.” This

admission, like false confessions in Det. Handy’s other investigations, included falsified

details that were consistent with Det. Handy’s theory of the crime. It became the

linchpin of the case against Hardin and Clark. But nothing in the statement was true.

Hardin had never sacrificed an animal or a human, and he never told Det. Handy that

he had done so or wanted to try.

      8.       The other Defendants knew about and built on Det. Handy’s fabrication.

They falsified or distorted additional evidence to convince the prosecution—and later

the jury—that Hardin and Clark had sacrificed the victim as part of a Satanic ritual.

Defendants persisted in this effort even after their own expert informed them that the

murder did not resemble a ritual killing.

      9.       For example, MCSO lead investigator Sheriff Joseph Greer conspired

with Clark’s estranged girlfriend, Amy Remsburg, to manufacture an inculpatory

statement falsely accusing Clark of an interest in Satanism and murder. Remsburg

had reason to falsely implicate Clark because he had witnessed her sexually abusing

                                            3
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page5 4ofof60
                                                                     59PageID
                                                                        PageID#:#:62
                                                                                   242




her son and reported the abuse; Remsburg was later convicted.

         10.   Defendants also misrepresented that a bloodstained handkerchief

found in Hardin’s home had been used to clean up after animal sacrifices to buttress

Det. Handy’s false and fabricated “admission.” Hardin consistently maintained that

the blood on the handkerchief was his own, but, on information and belief, Defendants

either suppressed evidence that corroborated Hardin’s account or deliberately failed to

investigate it. DNA testing later proved Hardin right: the blood on the handkerchief

was his.

         11.   Sheriff Greer also conspired with jailhouse informant Clifford Capps to

fabricate incriminating statements suggesting that Clark was involved in the murder.

In exchange for leniency in his criminal cases, Capps told police—and later testified at

trial—that Clark had confessed to committing the crime while the two were

incarcerated together. Clark is innocent of the crime and never confessed; the

purported confession was completely fabricated by Sheriff Greer and Capps. The

benefits Capps received for his testimony were never disclosed to defense counsel.

Defendants later suppressed an exculpatory letter proving that Capps’s testimony was

false.

         12.   The only physical evidence purportedly tying either Clark or Hardin to

the murder—a hair that Defendants claimed the perpetrator had left on the victim’s

sweatpants—was also a sham. Although Kentucky State Police serologist Robert

Thurman falsely told the prosecutor that the hair matched Hardin’s, in fact, post-

conviction DNA testing excluded both Hardin and Clark as the source of the hair.

         13.   In 1993, before Clark and Hardin went to trial, Defendants learned that

                                           4
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page6 5ofof60
                                                                     59PageID
                                                                        PageID#:#:63
                                                                                   243




another man, James Whitely, had confessed to the murder. Unlike Clark and Hardin,

Whitely has a long and violent criminal history. Instead of pursuing this lead,

Defendants ignored it and continued their prosecution against Clark and Hardin.

      14.      The evidence fabricated by Defendants led to Clark and Hardin’s

indictments. They were tried together in 1995, and, based on this same evidence,

convicted and sentenced to life in prison.

      15.      Clark and Hardin, who maintained their innocence at the time of their

arrests and testified on their own behalf at trial, made repeated attempts to overturn

their wrongful convictions. Between 1997 and 2004, Clark and Hardin collectively filed

eight post-conviction petitions and appeals, which were each opposed. Defendants

were in possession of exculpatory evidence which they had a legal and constitutional

obligation to provide to Plaintiffs and the Courts in connection with each of these

proceedings. Instead, Defendants, through affirmative acts or omissions, concealed or

otherwise withheld exculpatory evidence from Clark and Hardin which, if provided,

would have freed the men of their wrongful imprisonment. By failing to come forward

with exculpatory evidence in connection with these proceedings, Defendants

knowingly, recklessly, and/or negligently breached their legal and constitutional

duties, resulting in the continued imprisonment of Clark and Hardin and the violation

of their civil rights in connection with these proceedings, and the men sustained

injuries

      16.      In 2013, the Kentucky Supreme Court ordered DNA testing of the

physical evidence. This testing proved definitively that none of the hairs found on the

victim could have come from Hardin or Clark—including the hair that purportedly

                                             5
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page7 6ofof60
                                                                     59PageID
                                                                        PageID#:#:64
                                                                                   244




matched Hardin’s hair under a microscope.

        17.    Based on this new evidence, the Meade Circuit Court vacated Clark and

Hardin’s convictions and ordered a new trial.

        18.    In 2016, Clark and Hardin were released on $5,000 bail. They had been

continuously incarcerated since the date of their conviction.

        19.    Faced with an unwinnable case and no physical evidence, the Office of

the Attorney General moved to dismiss the murder indictments. The Commonwealth

concluded that it could not rely on the testimony of Defendant Handy because it could

not “put credibility into an unrecorded statement taken by a detective who has a

documented history of fabricating details of a murder case….”

        20.    On February 26, 2018, the Meade Circuit Court finally dismissed the

murder indictments against Clark and Hardin.

                            JURISDICTION AND VENUE

        21.    This action is brought under 42 U.S.C. § 1983 to redress the deprivation

under color of law of Clark’s rights as secured by the U.S. Constitution.

        22.    This Court has jurisdiction of this action under 28 U.S.C. §§ 1331 and

1367.

        23.    Venue is proper under 28 U.S.C. § 1391(b) and (c). On information and

belief, all parties reside in the Western District of Kentucky, Louisville Jury Division,

and the events giving rise to the claims asserted herein all occurred within this district

and jury division.

                                    THE PARTIES

        24.    Plaintiff Jeffrey Dewayne Clark is a 47-year-old resident of Frankfort,

                                            6
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page8 7ofof60
                                                                     59PageID
                                                                        PageID#:#:65
                                                                                   245




Franklin County, Kentucky.

      25.        At all times relevant to this Complaint, Clark was a resident of the

Commonwealth of Kentucky and lived in the Western District of Kentucky, Louisville

Jury Division.

      26.        Defendant Louisville Jefferson County Metro Government (“Metro

Government”), formed on January 6, 2003, when Jefferson County and the city of

Louisville merged. The Metro Government is a municipality that is a political

subdivision of the Commonwealth of Kentucky and is a municipality of the first-class

with home rule as enabled, defined, and empowered under KRS 67C.101.

      27.        The Metro Government is the successor of the municipality of Jefferson

County and the City of Louisville and was the employer of Defendants Detectives

Mark Handy, James Clark, Kelly Jones, Robert L. Ennis, Sergeants Charles Edelen

and Jim Woosley, and Major James W. Griffiths. Since January 6, 2003, the Metro

Government has been the employer of the aforementioned officers. Defendant Metro

Government is responsible for all policies, practices and customs of the former

Louisville Police Department, the Jefferson County Police Department, and the

Louisville Metro Police Department (LMPD).

      28.        At all times relevant to this Complaint, prior to January 6, 2003, the

City of Louisville was responsible for all policies, practices and customs of the

Louisville Police Department and Jefferson County was responsible for all policies,

practices, and customs of the Jefferson County Police Department. Since the merger of

the Louisville and Jefferson County governments, the Louisville Police Department

and the Jefferson County Police Department merged, and their successor entity is the

                                             7
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page9 8ofof60
                                                                     59PageID
                                                                        PageID#:#:66
                                                                                   246




LMPD.1

      29.      Defendant City of Louisville, until January 6, 2003, was a political

subdivision of the Commonwealth of Kentucky. At all times relevant to this Complaint

until January 6, 2003, it was a city of the first-class with home rule as enabled,

defined, and empowered under KRS 83.410–83.660, as well as KRS Chapter 83A, 91,

and 91A. Until January 6, 2003, the City of Louisville was responsible for the policies,

practices, and customs of the Louisville Police Department. The City of Louisville’s

successor is Metro Government. The City of Louisville is responsible for the acts of

Defendants while employed by the City of Louisville and while acting under color of

law and within the scope of their employment.

      30.      At all relevant times, Defendants Mark Handy, James Clark, Kelly

Jones, and Robert L. Ennis were police officers or detectives with the Louisville Police

Department, or its successor LMPD, employed by Defendant City of Louisville and

Metro Government, and acting under color of law and within the scope of their

employment.

      31.      At all relevant times, Defendants Charles Edelen, and Jim Woosley

were police officers or sergeants with the Louisville Police Department, or its successor

LMPD, employed by Defendant City of Louisville and Metro Government, and acting

under color of law and within the scope of their employment.

      32.      At all relevant times, Defendant James W. Griffiths was a police officer




1 For simplicity, this Complaint refers to both the Louisville Police Department and
its successor entity the Louisville Metro Police Department as “LMPD.”

                                            8
 Case
Case   3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL        1-339Filed
                           Document          04/01/21
                                         Filed 05/01/18Page
                                                        Page109ofof60
                                                                    59PageID
                                                                       PageID#:#:67
                                                                                  247




or major with the Louisville Police Department, or its successor LMPD, employed by

Defendant City of Louisville and Metro Government, and acting under color of law and

within the scope of his employment.

      33.      Defendants Handy, H. Greer, Clark, Jones, Ennis, Edelen, Woosley, and

Griffiths are each sued in their individual capacities.

     34.       Defendant Meade County is a political subdivision of the

Commonwealth of Kentucky. At all times relevant to this Complaint, it was a county of

the first-class with home rule as enabled, defined, and empowered under KRS 83.410–

83.660, as well as KRS Chapter 83A, 91, and 91A. Meade County was/is responsible for

the policies, practices, and customs of the Meade County Sheriff’s Office. Meade

County is liable for all torts committed by the Defendant Meade County Sheriff’s

Officers while employed by Meade County pursuant to the doctrine of respondeat

superior. Meade County is responsible for the acts of Defendants while employed by

and while acting under the color of law and within the scope of their employment.

      35.      At all relevant times, Defendant Joseph Greer was an employee of the

MCSO acting under color of law and within the scope of his employment. Greer had

been the Sheriff of the MCSO since approximately 1982. As Sheriff, Greer was

responsible for setting the policies and practices of the MCSO and is the final

policymaker for police actions on behalf of Meade County. Greer is named in both his

individual capacity and his official capacity.

      36.      At all relevant times, Defendants Cliff Wise, and Ernie Embry were

officers with the MCSO, were employed by Defendant Meade County, and were

acting under the color of law and within the scope of their employment for Meade

                                            9
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page11
                                                              10ofof60
                                                                     59PageID
                                                                        PageID#:#:68
                                                                                   248




County.

      37.      Defendants Joseph Greer, Cliff Wise, and Ernie Embry are referred to

Collectively as the “Meade County Defendants” and are each sued in their individual

capacities.

      38.      At all relevant times, Defendant William Adams was the Meade County

Coroner, was employed by Defendant Meade County, and was acting under the color of

law and within the scope of his employment for Meade County.

      39.      At all relevant times, Defendant Robert Thurman was a forensic

serologist with the Kentucky State Police, was employed by the Kentucky State Police,

and was acting under the color of law and within the scope of his employment for the

Kentucky State Police.

                                        FACTS

                         The Murder of Rhonda Sue Warford

      40.      Nineteen-year-old Rhonda Sue Warford disappeared in the early

morning hours of April 2, 1992. Three days later, on April 5, 1992, her body was found

stabbed to death in a field in Meade County, about 50 miles from her Louisville home.

      41.      No murder weapon was found, and nobody—other than the actual

perpetrator—witnessed Warford’s kidnapping and murder.

      42.     The Medical Examiner determined that Warford had eleven stab wounds,

including defensive wounds on her hands, which the Medical Examiner later testified was

evidence that she had struggled with her perpetrator. Warford was killed by a stab

wound to the base of her skull that severed her brain stem.

      43.      During the autopsy, the Medical Examiner found hairs in the victim’s

                                           10
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page12
                                                              11ofof60
                                                                     59PageID
                                                                        PageID#:#:69
                                                                                   249




hands and on her sweatpants. No evidence incriminating Clark and Hardin was ever

found, and no other physical evidence was introduced at trial.

      44.    Clark and Hardin had absolutely nothing to do with the murder of

Warford.

                                  The Investigation

      45.      The investigation into Warford’s murder was a collaboration between the

MCSO, because her body was found in Meade County, and the LMPD, because she had

disappeared from Louisville. LMPD Detectives James Clark and Hope Greer were

originally assigned to investigate Warford’s disappearance.

      46.      When a routine missing person case became a gruesome homicide with

no leads, LMPD supervisors Maj. Griffiths, Sgt. Edelen, and/or Sgt. Woosley

reassigned Det. Handy to head the LMPD investigation. Det. Handy had a reputation

for his ability to close even the toughest murder cases.

      47.      As his supervisors knew, however, Det. Handy owed his remarkable

success not to legitimate investigative techniques but to a pattern of misconduct.

      48.      For example, during the unrelated February 1992 homicide

investigation of Keith West, Det. Handy deliberately fabricated inculpatory evidence

and suppressed exculpatory evidence. Among other misconduct, Det. Handy destroyed

evidence of a witness’s initial statement because the witness could not identify West,

whom Det. Handy suspected of murder. Det. Handy, who had been recording the

statement, stopped the tape, rewound it, and coerced the witness into giving a second

statement identifying West. Det. Handy lied at trial about erasing the tape, but the

misconduct later surfaced.

                                            11
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page13
                                                              12ofof60
                                                                     59PageID
                                                                        PageID#:#:70
                                                                                   250




      49.      Det. Handy also orchestrated the wrongful prosecution of Edwin

Chandler, a man who was falsely convicted of murdering a gas station attendant. Det.

Handy zeroed in on Chandler despite a lack of any physical or testimonial evidence

linking him to the crime. Det. Handy and Defendant Det. Clark, his co-investigator,

administered a polygraph to Chandler, falsely told him that he failed, and coerced him

to falsely confess. To make the confession sound credible, Det. Handy fed Chandler

non-public details about the crime and falsely represented that they originated with

Chandler. Chandler’s false confession was the critical evidence leading to his murder

conviction and his wrongful incarceration.

      50.      When the investigation turned up physical evidence exonerating

Chandler, Det. Handy destroyed or suppressed it, including fingerprint and hair

evidence proving that Chandler had not committed the crime. Det. Handy’s misconduct

led to Chandler’s wrongful conviction and left the true killer free to continue

committing sickening crimes, including the brutal assault of a homeless man.

  Det. Handy fabricates evidence falsely suggesting that Plaintiffs murdered
                        Warford in a ritual sacrifice.

      51.      The Warford investigation unfolded in a similar pattern. Det. Handy

zeroed in on Clark and Hardin despite an utter lack of physical or testimonial

evidence tying them to the crime. He then fabricated evidence and suppressed

exculpatory evidence in order to convict them of murder.

      52.      Early in the investigation, members of Warford’s family told Sheriff

Greer and Dets. Clark and Greer that Warford had been dating Keith Hardin, then 22

years old, and that Hardin and his good friend Jeff Clark worshipped Satan. For a


                                             12
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page14
                                                              13ofof60
                                                                     59PageID
                                                                        PageID#:#:71
                                                                                   251




time, Hardin had practiced modern Satanism, which forbids blood sacrifice and killing

of any kind. At Warford’s request, Hardin had tattooed an inverted cross on her chest.

Clark never practiced Satanism.

      53.      When approached by investigators, both Clark and Hardin cooperated

fully. They each sat for multiple interviews and voluntarily gave saliva, blood, hair, and

pubic hair samples.

      54.      At the request of Det. Clark, Det. Ronald L. Ennis administered a

polygraph to Clark and Det. Kelly Jones administered a polygraph to Hardin. Clark

and Hardin both truthfully denied involvement in the Warford murder. Upon

information and belief, Clark and Hardin either passed their polygraph examinations,

or the polygraphs themselves were a sham designed solely to elicit confessions. Det.

Jones and Det. Ennis drafted reports indicating that Clark and Hardin had failed. Det.

Handy and Det. Greer falsely told Hardin that he failed his polygraph examination

and tried to coerce him to confess. Hardin refused to falsely admit his guilt, and

truthfully denied any involvement in Warford’s murder. Undeterred, Det. Handy

simply fabricated an inculpatory statement. Just as in the Chandler investigation, the

fabricated admission included details that supported Det. Handy’s theory of the crime.

      55.      In his police report, Det. Handy falsely asserted that Hardin admitted

sacrificing animals in Satanic ceremonies and had decided that he wanted to sacrifice

a human. This statement was utterly fabricated. Hardin has never sacrificed an

animal or a human, and he never told Det. Handy that he had done so or that he

wanted to try. In fact, Hardin had practiced modern Satanism, which specifically

forbids human or animal sacrifice.

                                            13
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page15
                                                              14ofof60
                                                                     59PageID
                                                                        PageID#:#:72
                                                                                   252




      56.     On information and belief, Det. Handy, Det. Clark, Det. Greer, and

Sheriff Greer each knew the importance of recording suspect interrogations for

establishing the content and circumstances of those interrogations. Yet, despite the

availability of recording equipment, which was used to record many other interviews

in this case, Det. Handy, Det. Clark, and Det. Greer did not record any of the

interrogations of Clark and Hardin.

      57.     After Det. Handy fabricated Hardin’s statement, Defendants began

building a case that framed Warford’s murder as a ritual killing connected to Satan

worship.

      58.     An expert on the occult, however, reported to Sheriff Greer that

Warford’s murder did not bear the hallmarks of a ritual murder.

      59.     So, Det. Handy hedged his bets. To provide an alternative motive for the

killing, Det. Handy fabricated a second statement from Hardin. After a second

interview, Det. Handy falsely reported that Hardin admitted that he threatened to kill

Warford out of jealousy.

      60.     Despite learning that Warford’s murder was not a ritual sacrifice,

Defendants persisted in fabricating evidence supporting their baseless theory that the

crime was related to Satanism. Defendants did this to better their chances of obtaining

convictions against Clark and Hardin.

   Defendants suppress or fail to investigate evidence that blood found on a
          handkerchief was not the result of an animal sacrifice.

      61.     During a search of Hardin’s home, Defendants found a broken wine

glass and a handkerchief stained with blood. Hardin truthfully told Det. Handy and


                                           14
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page16
                                                              15ofof60
                                                                     59PageID
                                                                        PageID#:#:73
                                                                                   253




Sheriff Greer that he cut his own hand when the glass broke and used the

handkerchief to wipe up the blood. In 2014, DNA testing proved Hardin correct: the

blood was his.

      62.        Det. Handy and Sheriff Greer, however, used the blood-stained

handkerchief to corroborate Det. Handy’s falsified claim that Hardin sacrificed

animals. Det. Handy and Sheriff Greer falsely represented that the blood on the

handkerchief came from animals Hardin had sacrificed in Satanic rituals.

      63.        Serologist Thurman tested the handkerchief and confirmed that the

stain was blood. On information and belief, he falsely reported that no further testing

of the bloodstain could be done.

      64.        On information and belief, Thurman did one of two things. He either

tested the bloodstain to determine whether it was human blood, found that it was, and

suppressed the results because they did not support Det. Handy’s theory that

the blood came from sacrificed animals. Or, he deliberately failed to test the blood so

that no evidence would undermine that theory.

      65.        Based on Thurman’s misconduct, Sheriff Greer testified at trial that the

blood came from animal sacrifice. No evidence was available to the defense to prove the

truth: that the blood was Hardin’s.

            Sheriff Greer attempts to coerce Clark and Hardin to confess.

      66.        During the investigation, Sheriff Greer and other MCSO officers

attempted to coerce Clark and Hardin to confess by threatening violence.

      67.        During an interrogation and in the presence of other MCSO officers

including, on information and belief, Deputies Embry and Wise, Sheriff Greer placed a

                                            15
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page17
                                                              16ofof60
                                                                     59PageID
                                                                        PageID#:#:74
                                                                                   254




pistol on the table between himself and Hardin and said, in sum or substance, “Bad

things can happen to people who don’t cooperate.”

      68.      Despite that threat, Hardin maintained his innocence and refused to

falsely confess to a crime he did not commit.

      69.      Sheriff Greer repeated the procedure with Clark. During an

interrogation with Det. Handy, Sheriff Greer falsely told Clark that Hardin was

cooperating with police and implicating Clark in the murder. Sheriff Greer and Det.

Handy told Clark that it would be better for him if he gave a specific statement

inculpating Hardin. When Clark refused to falsely implicate his friend, Sheriff

Greer placed a pistol on the table and said, in sum or substance, “You might want to

reconsider that or bad things can happen.”

       Defendants fabricate testimony inculpating Clark in the murder.

      70.      Sheriff Greer and Det. Handy fabricated a statement from Amy

Remsburg, a former girlfriend of Clark’s, who falsely portrayed him as a Satanist with

an interest in murder.

      71.      Remsburg had a motive for framing Clark. Clark had caught her

sexually abusing her eight-year-old son and told her family about the incident.

Remsburg was later prosecuted for the sexual abuse and pleaded guilty.

      72.      Remsburg contacted Defendants with the specific purpose of fabricating

evidence against Clark to silence him. During the interview, Sheriff Greer shaped

Remsburg’s statement by feeding her non-public details about the

murder, including that the police believed it was a Satanic ritual sacrifice and that the

fatal blow had been a stab wound below the base of Warford’s skull that severed her

                                             16
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page18
                                                              17ofof60
                                                                     59PageID
                                                                        PageID#:#:75
                                                                                   255




brain stem. Armed with this information, Remsburg falsely stated:

             a.       that Clark and Hardin had sacrificed a dog and a cat during a
                      Satanic ritual;

             b.       that Clark had told her that he wanted to kill a human to see if he
                      could get away with it;

             c.       and that Clark had told her that he knew how best to kill somebody
                      with a knife and had demonstrated striking her neck.

      73.         Sheriff Greer asked Remsburg whether Clark ever mentioned killing a

person by severing her brain stem, thereby prompting Remsburg to adopt that detail.

Remsburg later testified that Clark had mentioned knowing how to kill a person by

severing the brain stem.

      74.         Remsburg’s statements inculpating Clark were false and fabricated.

Clark was never involved in Satanism, never sacrificed an animal, and never

expressed an interest in killing a human.

   Defendants fabricate the testimony of jailhouse informant Clifford Capps.

      75.         Defendants continued their conspiracy to frame Clark and Hardin by

procuring a false and fabricated statement from Clifford Capps, an inmate at the

Meade County jail who was serving a 14-year sentence on multiple felony charges.

      76.         On December 2, 1992, Sheriff Greer fabricated a statement for Capps

falsely alleging that Clark confessed to Capps on two separate occasions. Sheriff Greer

promised Capps leniency if he adopted the falsified statement and agreed to testify

against Clark and Hardin.

      77.         Once Defendants secured the false and fabricated statement from

Capps, they suppressed evidence that the statement was fabricated and that Capps


                                             17
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page19
                                                              18ofof60
                                                                     59PageID
                                                                        PageID#:#:76
                                                                                   256




was promised consideration to lie.

          78.   In fact, Capps’s sentence of incarceration was converted into probation

under Kentucky’s shock probation procedure just one week after Defendants fabricated

his false statement. On information and belief, Sheriff Greer assisted in securing this

relief.

          79.   And after his parole was revoked in May of 1994, Capps gave false

testimony at Clark and Hardin’s trial regarding these two fabricated confessions.

          80.   His false testimony was a product of undisclosed deals with Defendants.

Defendants made good on their promises to Capps, and he was paroled just two months

after his false testimony at trial.

   Defendants withhold exculpatory evidence destroying Capps’s credibility.

          81.   Before trial, Defendants obtained and suppressed a letter from Capps

proving that he had falsified his allegations against Clark and Hardin.

          82.   In 1993, Capps was slated to be a witness in an unrelated Colorado

case. According to Capps, the Colorado defendant made incriminating statements to

Capps and Kevin Justis, a fellow Meade County inmate.

          83.   In June 1993, while interviewing Justis about the alleged statements,

the Colorado defense counsel learned that Capps had written to Justis soliciting

fictitious testimony against Clark and Hardin. Capps asked Justis to provide specific

false testimony against Clark and Hardin that corroborated his own false claims.

Capps suggested that the false testimony could benefit both of them through sentence

reductions. Based on this letter, the Colorado prosecutors decided that Capps was not

credible to testify.

                                            18
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page20
                                                              19ofof60
                                                                     59PageID
                                                                        PageID#:#:77
                                                                                   257




      84.      The Colorado defense counsel conveyed this information to Sheriff

Greer. On information and belief, Sheriff Greer shared it with Det. Handy.

      85.      In December 1992 or January 1993, Justis told Sheriff Greer and

Deputy Sheriff Wise that Capps had asked him to fabricate false testimony against

Clark and Hardin to help him get out of jail. Justis furnished Sheriff Greer with a copy

of Capps’s letter.

      86.      Sheriff Greer and the other Defendants withheld this material

exculpatory evidence from Clark and Hardin and from the prosecution.

    Defendants manipulate Warford’s time of death to inculpate Clark and
                                Hardin.

      87.      In order to make the case against Clark and Hardin seem plausible,

Defendants had to manipulate Warford’s time of death.

      88.      Defendants initially believed that Warford’s body was “fresh” when they

found it on April 5, 1992, indicating that the murder happened the night of April 4. But

Clark and Hardin had detailed alibis for that date.

      89.      While Clark and Hardin had independent alibis for April 3–4, they

were the only two people who could attest to each other’s alibi in the early morning of

April 2. Det. Handy conveyed this information to Sheriff Greer, who, with Meade

County Coroner William Adams, asked the Kentucky State Medical Examiner’s Office

to date Warford’s death on April 2.

      90.      After receiving this request, the Medical Examiner opined that it was

impossible to determine the exact date or time of Warford’s death, and he conceded that

it could have happened on April 2.


                                           19
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page21
                                                              20ofof60
                                                                     59PageID
                                                                        PageID#:#:78
                                                                                   258




         91.     Defendants then built their case on the theory that Clark and Hardin

murdered Warford in the early hours of April 2, 1992.

         92.     But Defendants knew that the murder happened later. Shortly after

Warford’s body was discovered on April 5, a witness contacted the MCSO and reported

seeing Warford alive on April 3, 1992, in Brandenburg, Kentucky. On information and

belief, that information was relayed to Det. Handy.

         93.     Defendants buried this exculpatory information. They did not record it

in any police reports and did not tell the prosecution or defense counsel that the

witness had seen Warford alive after her purported date of death. Defense counsel only

learned of the witness’s exculpatory evidence through its own independent

investigation.

               Defendants fail to investigate Clark and Hardin’s alibi.

         94.     On the night of April 1, 1992, and the early morning hours of April 2,

1992, Clark and Hardin were in Clark’s Louisville trailer, more than 50 miles from the

Meade County field where Warford was murdered. Sometime after 1:00 A.M. on April

2, 1992, Clark drove Hardin to Hardin’s parents’ house, several blocks away.

They stopped at a Chevron station, where Clark bought cigarettes. Several

witnesses saw Clark and Hardin at the Chevron station and at Hardin’s parents’

house.

         95.     Det. Handy and Sheriff Greer knew that Clark and Hardin’s alibi would

be easy to verify. The Chevron station had a surveillance camera that would have

established when Clark and Hardin had stopped at the gas station. Yet, Det. Handy and

Sheriff Greer deliberately failed to investigate the alibi. They questioned no witnesses

                                             20
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page22
                                                              21ofof60
                                                                     59PageID
                                                                        PageID#:#:79
                                                                                   259




about Clark and Hardin’s whereabouts on the morning of April 2, and they did not

contact the Chevron station to obtain the surveillance video.

      96.      On information and belief, the surveillance video was destroyed within

a week after it was recorded in accordance with the Chevron station’s usual practice,

thus depriving Clark and Hardin of significant evidence corroborating their alibi.

            Defendants fabricate and misrepresent physical evidence.

      97.      In an April 30, 1992 written report concerning the forensic analysis of

hairs collected from the victim’s body and clothing, KSP serologist Robert Thurman

falsely reported that one hair recovered from the victim’s sweatpants matched

Hardin’s head hair.

      98.      In 2014, DNA testing definitively proved that the hair could not have

come from Hardin.

      99.      Thurman’s 1992 assertion that the hair recovered from the victim's

sweat pants matched a hair from Hardin was a fabrication. On information and belief,

Thurman did not see a hair from Hardin that exhibited all the microscopic

characteristics observed on the crime scene hair and thus fabricated the positive

association. Moreover, Thurman knew that even if the hairs were microscopically

indistinguishable, that all the science of hair microscopy allowed even in 1992, was to

say that someone is included in a pool of people of unknown size, who could have

contributed the hair. In fact, even when hairs are microscopically indistinguishable,

they often come from different people. Thurman's failure to disclose this scientific fact

to the prosecutor and the defense, which would have significantly undermined the

evidentiary value of the hair (assuming he actually saw two microscopically

                                            21
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page23
                                                              22ofof60
                                                                     59PageID
                                                                        PageID#:#:80
                                                                                   260




indistinguishable hairs), was intentional and misleading.

      100.     Sheriff Greer later repeated Thurman’s falsehood to the grand jury by

testifying that one hair on the victim’s pants “matched” Hardin’s hair.

      101.     Thurman and Sheriff Greer repeated that false statement again at trial.

They testified that the hair found on Warford’s pants matched Hardin’s hair and was

significant from an investigative standpoint.

      102.     Similarly, Sheriff Greer misrepresented physical evidence taken from

Clark’s car.

      103.     During interrogations with Defendants, Clark admitted to Det. Handy

and Sheriff Greer that Warford had been in his car on several occasions, but not since

December of the previous year.

      104.     When a fingerprint of Warford’s was lifted from Clark’s car it simply

confirmed Clark’s story: Warford had been in Clark’s car.

      105.     Nonetheless, and without any scientific basis, Sheriff Greer falsely

reported that the fingerprint was “fresh.” Sheriff Greer knew at that time that

fingerprints cannot be dated.

      106.     Indeed, the Commonwealth’s own expert at trial noted that fingerprints

can remain on surfaces indefinitely and cannot be dated.

 Defendants disregard exculpatory evidence regarding the hairs found in the
                              victim’s hand.

      107.     On April 30, 1992, KSP Defendant Thurman issued a lab report

 documenting that he examined three hairs collected from the victim’s right hand.

      108.     In the report, KSP Defendant Thurman stated that one hair was brown


                                           22
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page24
                                                              23ofof60
                                                                     59PageID
                                                                        PageID#:#:81
                                                                                   261




and similar to the hair standards of Warford. He further noted the other two

hairs were grey and were dissimilar to the hair standards of the victim, Clark, and

Hardin, eliminating them as the source of those two hairs.

      109.       Yet, in their quest to frame Clark and Hardin, Defendants intentionally

ignored this exculpatory evidence and did not follow up on or investigate the source of

the two hairs.

  Defendants fail to investigate James Whitely, who confessed to the murder.

      110.       In September 1993, Warford’s friend Eletha Nicole Madison revealed to

the grand jury that Warford’s ex-paramour James Whitely confessed to murdering her.

      111.       Madison testified that Whitely admitted to picking Warford up from a

Kroger parking lot near her house and taking her to a field in Meade County where an

altercation ensued. Madison testified that Whitely admitted that after Warford

threatened to prosecute him, he flew into a rage and murdered her.

      112.       Unlike Clark and Hardin, Whitely is a convicted felon with a long

criminal record, including convictions for drug possession, assault, harassment, and

domestic violence. Defendants had reason to believe Madison’s testimony—after all,

they knew that the case against Clark and Hardin rested on fabricated evidence. Yet,

Defendants refused to pursue Whitely and instead continued to frame Clark and

Hardin for a murder that they did not commit.




                                            23
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page25
                                                              24ofof60
                                                                     59PageID
                                                                        PageID#:#:82
                                                                                   262




  The supervisory defendants knew or had reason to know of the line officers’
                                misconduct

       113.   Det. Handy, Det. Clark, and Det. Greer provided regular, detailed

reports to Maj. Griffiths, Sgt. Edelen, and Sgt. Woosley, who closely monitored the

investigation. Based on Det. Handy’s history of misconduct, Maj. Griffiths, Sgt. Edelen,

and Sgt. Woosley had reason to know that the case against Clark and Hardin was built

on lies.

       114.   Maj. Griffiths, Sgt. Edelen, and Sgt. Woosley also had reason to know

that Det. Handy, Det. Greer, and the other Defendants violated LMPD policies

concerning witness interrogation and the handling of evidence. Based on the

circumstances under which Hardin purportedly gave his inculpatory statements—in

an unrecorded conversation with Det. Handy—the supervisory Defendants knew or

should have known that the statements were fabrications.

       115.   Sheriff Greer had final policymaking authority in the MCSO. As an

active participant in the misconduct described above, Sheriff Greer established

unconstitutional policies concerning witness interrogation and the handling of

evidence.

              CLARK AND HARDIN’S WRONGFUL PROSECUTION

       116.   On May 7, 1993, Defendants sought and obtained indictments against

Clark and Hardin for capital murder. Defendants knowingly used false and fabricated

statements and evidence to initiate the charges against Clark.

       117.   The prosecution relied on the false narrative supplied by Det. Handy

and Sheriff Greer that Hardin was a hard-core Satanist who, with his friend Clark,


                                           24
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page26
                                                              25ofof60
                                                                     59PageID
                                                                        PageID#:#:83
                                                                                   263




sacrificed Warford as part of a sick ritual.

      118.     Based on this false theory, the prosecution sought the death penalty,

arguing that Clark and Hardin had murdered Warford “for profit,” namely the benefit

earned from enhancing their standing with Satan.

      119.     As Defendants knew, however, the only evidence supporting such a

theory was Det. Handy’s fabricated report and testimony claiming that Hardin had

admitted to wanting to sacrifice a human being.

      120.     Defendants also introduced serologist Thurman’s false report and

representation concluding that a single hair found on Warford’s pants matched

Hardin’s. (DNA evidence has proven that it was not his.) Sheriff Greer falsely told the

grand jury that the hair “match[ed]” Hardin’s hair, knowing both that

Thurman’s report was falsified and that hairs cannot be matched to one another

through microscopy. Sheriff Greer also falsely told the grand jury that investigators

had found a “fresh” fingerprint of Warford’s on the interior window of Clark’s car. At

the time of his testimony, Defendant Greer knew that this representation was false.

      121.     Based on the fabricated statements, flawed and false forensic reports,

and the Defendants’ fabricated evidence, the grand jury indicted, and the case

proceeded to trial in February of 1995.

      122.     At trial, the prosecution continued to rely on the Defendants’ falsified

evidence. In his opening statement, the prosecutor repeated three times that Hardin

had wanted to “do a human”—a fact that Det. Handy had utterly fabricated—and

returned to the theme in his closing. The prosecutor also relied on Remsburg’s

fabricated statement, dictated by Sheriff Greer, that Clark had wanted to kill

                                               25
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page27
                                                              26ofof60
                                                                     59PageID
                                                                        PageID#:#:84
                                                                                   264




somebody because it would be challenging.

       123.    The only evidence at trial implicating Clark and Hardin in the murder

had been fabricated or misrepresented by Defendants: Hardin’s and Clark’s supposed

admissions to Det. Handy, Capps, and Remsburg, the hair that purportedly “matched”

Hardin’s, and the fingerprint taken from Clark’s car that Sheriff Greer described as

“fresh.”

       124.    Won over by the Defendants’ falsified evidence, the Meade County jury

convicted Clark and Hardin of murder and recommended a sentence of life

imprisonment for each. The trial judge entered final judgment against them on May

18, 1995, and they began their term of incarceration.

               DEFENDANTS’ POST-CONVICTION MISCONDUCT

       125.    Despite their convictions, the men’s horrific ordeals were not

irremediable. Starting in 1998, after Clark and Hardin’s direct appeals had been

denied, both men attempted to prove their innocence and be released from their

wrongful imprisonment through a series of post-conviction petitions to obtain new

trials. The two men continued to request information from Defendants and exculpatory

evidence that would have freed the men from their wrongful imprisonment at the time

of these post-conviction petitions.

       126.    Specifically, in 1998, Clark filed a petition for habeas corpus in federal

court, which was denied. In 1999, Clark appealed, and, in 2001, his appeal was also

denied. In 1999, Hardin filed a motion under RCr 11.42 for a new trial, which was

denied in 2001. Hardin appealed, and, in 2003, the Kentucky Court of Appeals

affirmed. In January 2003, Clark filed a separate motion under RCr 11.42 for a new

                                            26
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page28
                                                              27ofof60
                                                                     59PageID
                                                                        PageID#:#:85
                                                                                   265




trial, and his motion was denied in that year. Clark appealed, and, in 2004, the

Kentucky Court of Appeals affirmed. In 2004, Clark and Hardin each filed a motion

under CR 60.02 for a new trial which were ultimately denied.

         127.   Defendants, including Handy, Clark, Johns, Ennis, Edelen, Woosley,

Griffiths, Sheriff Greer, Embry, Wise, Adams, and Thurman, knew about these

proceedings, were in possession of exculpatory evidence to which Clark and Hardin

were legally and constitutionally entitled to use in connection with their post-

conviction proceedings, and knew or should have known that the exculpatory evidence

in their possession, if provided to Hardin, Clark, the prosecutor, or the post-conviction

Courts, would have freed the men from their wrongful imprisonment.

         128.   Instead, Defendants affirmatively concealed or otherwise negligently

and/or recklessly breached their legal and constitutional duties to come forward with

this exculpatory evidence in connection with Clark’s 1998 habeas petition, his 1999

appeal of the denial of that petition, Hardin’s 1999 motion for a new trial, his 2001

appeal of the denial of that motion, Clark’s 2003 motion for a new trial, his 2003

appeal of the denial of that motion, and Clark and Hardin’s 2004 motions for a new

trial.

         129.   By breaching their legal and constitutional duties to come forward with

exculpatory evidence specifically in connection with these post-conviction proceedings,

Defendants violated Clark and Hardin’s legal and constitutional rights, including their

rights to rely on this evidence in support of their motions and petitions for post-

conviction relief. The concealment of evidence in connection with these proceedings

violated Clark and Hardin’s civil rights, prohibited them from being freed, and caused

                                            27
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page29
                                                              28ofof60
                                                                     59PageID
                                                                        PageID#:#:86
                                                                                   266




the men injuries.

                      CLARK AND HARDIN’S EXONERATION

      130.      In April 2013, the Kentucky Supreme Court directed the

Commonwealth to release the physical evidence in the case for DNA testing, noting

that the evidence presented against Clark and Hardin was “far from conclusive of their

guilt” and that they were convicted based on “highly circumstantial evidence.”

      131.      After the DNA testing revealed that Clark and Hardin were, in fact,

innocent of Warford’s murder, post-conviction counsel moved for a new trial.

      132.      In July of 2015, the Meade Circuit Court held an evidentiary hearing in

which Hardin and Clark presented evidence of their innocence and the

Defendants’ misconduct.

      133.     On July 14, 2016, the Meade Circuit Court vacated Clark and Hardin’s

conviction and ordered a new trial. The new trial was granted because of the

overwhelming evidence that Clark and Hardin are innocent.

      134.     To pressure Clark and Hardin to plead guilty, Meade County

prosecutors indicted them both with kidnapping the murder victim, an aggravating

felony that would have exposed them to the death penalty. In 2018, the Meade Circuit

Court dismissed the new indictments as vindictive, finding that they “were not the

product of good faith” and were brought only “in order to punish [Clark and Hardin] for

standing on [their] legal rights.”

      135.     The Kentucky Attorney General took over the murder case and

reevaluated the evidence against Clark and Hardin. Based on that review, the

Commonwealth moved to dismiss the indictments against Clark and Hardin.

                                           28
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page30
                                                              29ofof60
                                                                     59PageID
                                                                        PageID#:#:87
                                                                                   267




      136.     The Commonwealth concluded that the DNA evidence showed that the

hair found on the sweatpants “does not link to the defendants, and potentially points

to an alternate perpetrator.” And the test results from the bloody rag found with

chalice “now bolster defendants’ credibility because Mr. Hardin has always maintained

the blood on the rag was his.”

      137.     The Commonwealth also concluded that it could not rely upon Capps’s

false statement regarding Clark’s confession based in part on Capps’s history of

perjury.

      138.     Similarly, Defendant Handy’s history of fabricating incriminating

statements against innocent defendants prevented the Commonwealth from relying on

his testimony. The Commonwealth observed: “[I]f this case were retried and Det.

Handy (now Sgt. Handy) were called as a witness, the jury would learn about his

handling of the Chandler case. The jury would further hear that Mr. Chandler was

falsely imprisoned for almost ten years based in large part on the testimony of Det.

Handy.”

      139.     “Put bluntly,” the motion continued, “the Commonwealth cannot put

credibility into an unrecorded statement taken by a detective who has a documented

history of fabricating details of a murder case in his investigative summaries.…The

Commonwealth cannot call Det. Handy as a witness to testify regarding the only

unrecorded pretrial admission.”

      140.     In summary, the Attorney General’s Office wrote: “Subsequent

discoveries about the reliability of these witnesses, along with the development of more

reliable scientific testing, leave the Commonwealth to conclude that there is no longer

                                           29
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page31
                                                              30ofof60
                                                                     59PageID
                                                                        PageID#:#:88
                                                                                   268




sufficient evidence by which a reasonable jury could conclude the defendants are, in

fact, guilty beyond a reasonable doubt.”

      141.        The Meade Circuit Court granted the Commonwealth’s motion and

dismissed the indictment on February 26, 2018.

      142.        The dismissal of Clark and Hardin’s indictment was a favorable

termination of their prosecution.

       The Louisville Defendants’ Pattern and Practice of Misconduct to
               Secure Wrongful Prosecutions and Convictions

      143.        The investigative misconduct that led to Clark and Hardin’s arrest,

indictment, malicious prosecution, wrongful conviction and imprisonment was not an

anomaly. Rather, it was simply the way Louisville police closed cases.

      144.        Specifically, before, during, and since the unlawful investigation,

prosecution, and conviction of Clark and Hardin, the City of Louisville and LMPD (the

“Louisville Defendants”), by and through their final policymakers, with deliberate

indifference, maintained a policy, custom, or pattern and practice of promoting,

facilitating, or condoning improper, illegal, and unconstitutional investigative

techniques by LMPD investigators, including but not limited to the following:

             a.       fabricating evidence;

             b.       failing to promptly document and disclose material, exculpatory
                      and impeachment evidence to prosecutors;

             c.       destroying evidence;

             d.       failing to investigate known exculpatory evidence and otherwise
                      failing to conduct constitutionally adequate investigations;

             e.       disregarding the Fifth and Fourteenth Amendment rights of
                      criminal suspects and defendants; and

                                              30
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page32
                                                              31ofof60
                                                                     59PageID
                                                                        PageID#:#:89
                                                                                   269




             f.       engaging in the ongoing affirmative concealment and coverup of
                      police misconduct.

      145.        Before, during and after the unlawful investigation, prosecution, and

conviction of Hardin and Clark, the Louisville Defendants, by and through their final

policymakers, with deliberate indifference, maintained a policy, custom, or pattern and

practice of failing to adequately train, supervise, and discipline LMPD investigators

regarding fundamental investigative tasks implicating the constitutional rights of

witnesses and suspects, including but not limited to the following:


             a.       conducting witness identification procedures, including photo
                      arrays and live lineups;

             b.       maintaining physical evidence and accurately documenting
                      investigative work;

             c.       documenting and promptly disclosing exculpatory and
                      impeachment evidence to prosecutors;

             d.       conducting constitutionally adequate investigations with objectivity
                      rather than tunnel vision; and

             e.       conducting custodial interrogations and witness interviews.

      146.        Pursuant to these unconstitutional policies, customs, or patterns and

practices, municipal defendants’ final policymakers abdicated and effectively delegated

to detectives, including but not limited to defendants Handy, James Clark, Jones,

Ennis, Edelen, Woosley, and Griffiths, the authority and discretion to conduct and

supervise investigations with deliberate and reckless disregard for their constitutional

duties and the rights of innocent suspects.

      147.        As a result, detectives, officers, and supervisors, including but not


                                               31
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page33
                                                              32ofof60
                                                                     59PageID
                                                                        PageID#:#:90
                                                                                   270




limited to defendants Handy, James Clark, Jones, Ennis, Edelen, Woosley, and

Griffiths, routinely and knowingly engaged in investigative misconduct, and condoned

and facilitated the misconduct of subordinates, in a climate of impunity.

      148.     The unconstitutional municipal policies, customs, and practices of

investigative misconduct and failure to supervise, train and discipline police were

reflected in the multiple acts of misconduct and illegality committed by multiple

Louisville police officers, detectives and supervisors in relation to multiple suspects

and witnesses in the Warford investigation, as described above.

  The Louisville Defendants’ Custom and Practice of Fabricating Inculpatory
   Evidence and Failure to Supervise and Discipline Police Regarding their
                     Obligations not to Fabricate Evidence

      149.     By 1992, it was a well-established legal principle and a fundamental

tenet of responsible police practices that fabricating evidence against a suspect violates

the suspect’s constitutional rights. Nonetheless, the municipal defendants, by and

through their final policymakers and delegees, failed either to supervise their police to

ensure they did not fabricate evidence, or to discipline police when they did. These

municipal failures created an environment of impunity in which fabricating evidence

was tacitly, and sometimes explicitly, authorized.

      150.     These systemic municipal lapses and unconstitutional fabrications of

evidence were the norm in 1992. For example, in 1992, LMPD officers Steve Clark and

Joe Carroll falsely reported in their investigative notes that rape suspect William

Gregory had volunteered guilty knowledge regarding a rape for which he had been

arrested—a list of the items stolen from a rape victim’s apartment— falsely claiming

that they had not provided this information to Gregory. Officers Clark and Carroll

                                            32
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page34
                                                              33ofof60
                                                                     59PageID
                                                                        PageID#:#:91
                                                                                   271




then testified to these false allegations at Gregory’s trial. As Gregory was innocent of

the rape in question, he could not have and did not volunteer the nonpublic

information regarding the items stolen from the victim’s apartment. This information

was fed to him by LMPD officers Clark and Carroll, who were aware of the inculpatory

value of nonpublic facts originating from a criminal suspect. The officers thereby

fabricated this evidence to create probable cause to prosecute Gregory.

      151.     In 1992, in accordance with these unconstitutional customs and

practices, LMPD officers wrongly arrested, deliberately manufactured a case against,

destroyed and ignored exculpatory evidence, maliciously prosecuted and covered up or

withheld exculpatory and impeachment evidence from another innocent suspect,

Keith West, who was wrongfully convicted of a crime for which he had he had acted in

self-defense. West experienced many of the same types of misconduct that led to Clark

and Hardin’s wrongful conviction.

      152.     Similarly, in accordance with these same municipal customs, practices,

and lapses in training and supervision, in 1993, Det. Handy and other defendants

deliberately fabricated a confession from murder suspect Edwin Chandler. After

falsely telling him that he failed a polygraph and engaging in other coercive

misconduct, Det. Handy and others coerced Chandler to confess. To make the

confession sound more believable, they fed Chandler nonpublic facts about the crime

and then misrepresented how his “confession” was elicited in order to make it appear

that Chandler had guilty knowledge of nonpublic facts only the perpetrator could have

known.

      153.     In 1996, in accordance with the same unconstitutional customs and

                                            33
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page35
                                                              34ofof60
                                                                     59PageID
                                                                        PageID#:#:92
                                                                                   272




practices, LMPD wrongly arrested, deliberately manufactured a case against,

destroyed and ignored exculpatory evidence, maliciously prosecuted, and covered up or

withheld exculpatory and impeachment evidence from another innocent suspect,

Kerry Porter, who was wrongfully convicted of a crime he did not commit. LMPD

officers manufactured two false inculpatory statements from jailhouse snitches by

feeding them details of the crime. Porter was only exonerated after the news media

obtained evidence from a subsequent investigation showing that a different suspect

had committed the murder. Despite having this information, the LMPD cold case

squad did nothing to inform Porter or his defense counsel of it. DNA evidence

subsequently proved Porter’s innocence.

      154.        Here, LMPD Defendants Handy, Hope Greer, James Clark, Jones,

Ennis, Edelen, Woosley, and Griffiths, in accordance with the Louisville Defendants’

unconstitutional policy or practice of manufacturing false evidence and failing to train,

supervise, and discipline officers fabricated the evidence that led to Clark and Hardin’s

indictment and conviction. Specifically:

             a.       the false statement attributed to Hardin by Det. Handy that he had
                      sacrificed animals for Satan and wanted to move on to humans;

             b.       the false statement attributed to Hardin by Det. Handy that he had
                      threatened Warford before her murder;

             c.       the false hair evidence developed by serologist Thurman in
                      coordination with Det. Handy and other LMPD Defendants;

             d.       the false bloodstain evidence developed by serologist Thurman in
                      coordination with Det. Handy and other LMPD Defendants; and

             e.       the false statements of jailhouse informant Capps and Remsburg
                      implicating Clark in the murders, which were fabricated by Sheriff
                      Greer in coordination with Det. Handy and other LMPD

                                             34
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page36
                                                              35ofof60
                                                                     59PageID
                                                                        PageID#:#:93
                                                                                   273




                    Defendants.

    The Louisville Defendants’ Custom and Practice of Suppressing Brady
  Evidence and Failure to Train, Supervise and Discipline Officer Regarding
                             Brady Obligations

      155.   In 1992, police had a clearly established constitutional duty to disclose

exculpatory and impeachment information to prosecutors under Brady v. Maryland,

Giglio v. United States, and their progeny. Failing to carry out these Brady disclosure

duties posed obvious risks for criminal defendants, yet the Louisville Defendants

utterly failed to supervise or train police in this regard. Specifically, the Louisville

Defendants did nothing to ensure police understood their Brady duties and carried

them out in practice.

      156.     E. Douglas Hamilton, the LMPD Police Chief in 1992 and 1993, has

testified under oath that in 1992, at the time of the Warford investigation, LMPD

officers were “confused” about their Brady duty to disclose exculpatory information to

prosecutors, but received no ordinary or remedial training on this duty.

      157.     Despite Hamilton’s admission, the Louisville Defendants took no action

to properly train LMPD officers in how to meet their Brady obligations.

      158.     As a direct result of the Louisville Defendants’ deliberate indifference to

the obvious risk this endemic Brady confusion posed to criminal defendants—and

specifically to innocent suspects like Hardin and Clark—the confusion persisted

throughout the 1992 Warford investigation and indeed for years thereafter without

intervention from supervisors or policymakers.

      159.     For example, as noted above, pursuant to this custom and practice, LPD

officers in 1992 arrested, maliciously prosecuted and covered up or withheld

                                              35
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page37
                                                              36ofof60
                                                                     59PageID
                                                                        PageID#:#:94
                                                                                   274




exculpatory and impeachment information—including evidence of their own

misconduct—from another innocent suspect, William Gregory. As a result, Gregory

was wrongly convicted of two rapes he did not commit and endured more than seven

years of imprisonment before he was proven innocent and released.

      160.        Gregory sued. In that action, Gregory v. City of Louisville, et al., 444

F.3d 725 (6th Cir.), reh’g denied (2006), the Sixth Circuit found that the City of

Louisville had been deliberately indifferent in failing to train LMPD officers on their

Brady and Giglio disclosure obligations.

      161.        Here, the very same municipal customs, practices and systemic lapses

in training, as well as systemic lapses in supervision and discipline, led police to

arrest, maliciously prosecute, and cover up and withhold exculpatory and

impeachment information from Clark and Hardin, including:

             a.       the fact that Det. Handy and other LMPD Defendants withheld
                      evidence that Capps had conspired with other jail; and

             b.       the fact that serology showed that the blood found on the
                      handkerchief was human, not animal blood, or, alternatively, that
                      no testing had been done on the bloodstains.

   The Louisville Defendants’ Custom and Practice of Introducing Falsified
               Polygraph Evidence to Induce False Confessions

      162.        Before, during and after the investigation, prosecution, and conviction

of Clark and Hardin, the LMPD maintained a policy, custom, or pattern of fabricating

false polygraph evidence to coerce confessions or to establish apparent probable cause

to arrest criminal suspects. This policy, condoned by the Louisville Defendants,

violated suspects’ rights under the Fifth and Fourteenth Amendments to the

Constitution. This custom and practice was maintained to assist the prosecution in

                                               36
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page38
                                                              37ofof60
                                                                     59PageID
                                                                        PageID#:#:95
                                                                                   275




obtaining convictions, with deliberate indifference to the known obvious risk that such

tactics would lead criminal suspects to falsely confess and be arrested without probable

cause, be subjected to unfair trials, and wrongfully convicted.

      163.     For example, Defendants Handy and Clark administered a polygraph to

Edwin Chandler, falsely told him that he failed, and coerced a false confession out of

him. To make the confession sound more believable, Det. Handy fed Chandler non-

public details about the crime and falsely represented that they originated with

Chandler. Chandler’s false confession was the critical evidence leading to his murder

conviction and his wrongful incarceration.

      164.     Also, in the 1995 Mark Butcher murder investigation, LMPD officers

administered a polygraph examination on a developmentally delayed suspect, John

Elvis Rogers, and, on information and belief, misrepresented to Rogers that he failed

the polygraph examination. But Rogers had passed the polygraph, a fact that the

Supreme Court of Kentucky found should have been admitted at trial in support of

Rogers’ argument that he falsely confessed to the crime due to coercion by Payton and

other LPD officers. See Rogers v. Commonwealth, 86 S.W.3d 29 (Ky. 2002).

      165.     Similarly, in the 1998 Jordan Rowlett murder investigation, LMPD

officers administered a polygraph examination on the suspect, Jamie R. Smith, and, on

information and belief, misrepresented to Smith that she failed the polygraph

examination. But Smith had passed the polygraph, a fact that the Kentucky Court of

Appeals, after a remand from the Supreme Court of Kentucky, found should have been

admitted at trial in support of Smith’s argument that her statements were

coerced by the LMPD officers. See Smith v. Commonwealth, No. 2000-CA-001735- MR,

                                             37
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page39
                                                              38ofof60
                                                                     59PageID
                                                                        PageID#:#:96
                                                                                   276




2003 WL 21362056 (Ky. App. June 13, 2003) (unpublished).

      166.     Before, during and after the unlawful investigation, prosecution, and

conviction of Clark and Hardin, the Louisville defendants, by and through their final

policymakers, maintained a policy, custom, or pattern and practice of failing to

adequately train, supervise, and discipline Louisville police officers regarding their

obligation to avoid using fabricated and false polygraph examination results in their

interrogations of criminal suspects.

      167.     In accordance with this policy, custom, or pattern and practice,

policymakers for the LMPD abdicated and effectively delegated to detectives, including

but not limited to Det. Handy, Det. Clark, Det. Greer, Det. Jones, and Det. Ennis, the

authority and discretion to use impermissibly coercive tactics in interrogating criminal

suspects, including fabricated and falsified polygraph evidence, and to conceal and

misrepresent evidence of these coercive tactics in investigations, in communications

with prosecutors, and at trial, with deliberate and reckless disregard for detectives’

constitutional duties and the known or obvious risk that such conduct would lead to

wrongful convictions.

The Louisville Defendants’ Final Policymakers and Delegees Were on Notice of
 the Systemic Unconstitutional Customs, Practices and Lapses in Training,
                        Supervision and Discipline

      168.     The municipal defendants’ unconstitutional policies, customs, or

patterns and practices of investigative misconduct and failure to supervise and train

detectives and officers were reflected in numerous prior cases and investigations of

which the municipal defendants and their final policymakers were on notice before the

Rhonda Warford murder investigation.

                                            38
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page40
                                                              39ofof60
                                                                     59PageID
                                                                        PageID#:#:97
                                                                                   277




      169.        For example, the municipal defendants knew and were on actual notice

that defendant Handy had, in other prior felony investigations, destroyed evidence

that had substantial power to prove suspects’ innocence. Yet, the municipal defendants

never conducted a meaningful internal investigation into his misconduct, never

disciplined him, and did not ensure that he was more closely supervised despite the

obvious risk he posed, leaving him free to act with impunity.

      170.        Before the wrongful conviction of Clark and Hardin, Louisville’s final

policymakers were on actual and/or constructive notice of these unconstitutional

customs and resulting misconduct of Defendants Det. Handy, Det. Greer, Det. Clark,

and other Louisville police including Defendants named herein through, for example:

             a.       their direct involvement in and knowledge of the rape
                      investigations that led to the arrest, prosecution and conviction of
                      William Gregory;

             b.       their direct involvement in and knowledge of the murder
                      investigation that led to the arrest, prosecution, and conviction of
                      Edwin Chandler;

             c.       their direct involvement in and knowledge of the murder
                      investigation that led to the arrest, prosecution, and conviction of
                      Keith West;

             d.       defendants Det. Handy’s and Det. Clark’s widely known
                      reputations for engaging in and condoning investigative
                      misconduct of the type described above;

             e.       specific publicity and notoriety generated from their conduct in
                      highly publicized criminal proceedings prior to Clark and Hardin’s
                      convictions;

             f.       prior published judicial decisions; and

             g.       their participation in and knowledge of the investigation of the
                      Warford murder and the prosecution of Clark and Hardin.


                                              39
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page41
                                                              40ofof60
                                                                     59PageID
                                                                        PageID#:#:98
                                                                                   278




       171.        Despite their notice of ongoing lapses of constitutional magnitude, the

municipal defendants’ supervisors and final policymakers, acting with deliberate

indifference, failed to train, supervise, discipline, or otherwise remediate Louisville

police officers.

                                          DAMAGES

       172.        Clark spent more than 22 years incarcerated for a crime he did not

commit. He must now attempt to make a life for himself without the benefit of those

life experiences that normally equip adults for that task.

       173.        As a direct result of Defendants’ intentional, bad faith, willful, wanton,

reckless, negligent, and/or deliberately indifferent acts and omissions, Clark sustained

injuries and damages, which continue to date and will continue into the future,

including: loss of freedom for more than 22 years; physical pain and suffering; severe

mental anguish; emotional distress; loss of family relationships; severe psychological

damage; loss of property; legal expenses; loss of income and career opportunities;

humiliation, indignities, and embarrassment; degradation; permanent loss of natural

psychological development; and restrictions on all forms of personal freedom including

but not limited to diet, sleep, personal contact, educational opportunity, vocational

opportunity, athletic opportunity, personal fulfillment, sexual activity, family

relations, reading, television, movies, travel, enjoyment, and expression, for which he

is entitled to monetary relief.

       174.        Additionally, the emotional pain and suffering caused by losing those

years has been substantial. During his incarceration, Clark was stripped of the various

pleasures of basic human experience, from the simplest to the most important, which

                                                40
  Case
Case    3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL Document1-3
                                     39 Filed
                                         Filed04/01/21
                                               05/01/18 Page
                                                         Page42
                                                              41ofof60
                                                                     59PageID
                                                                        PageID#:#:99
                                                                                   279




all free people enjoy as a matter of right. Clark missed out on the ability to share

holidays, births, funerals, and other life events with loved ones, the opportunity to fall

in love, to marry, and the fundamental freedom to live one’s life as an autonomous

human being.

      175.      Because of the foregoing, Clark has suffered tremendous damage,

including but not limited to physical harm, mental suffering, and loss of a normal life,

all proximately caused by Defendants’ misconduct.

                                Count I - 42 U.S.C. § 1983
                                     Due Process

      176.      Each of the Paragraphs of this Complaint is incorporated as if restated

fully herein.

      177.      As described more fully above, all Defendants, while acting individually,

jointly, and in conspiracy, as well as under color of law and within the scope of their

employment, deprived Clark of his constitutional right to a fair trial.

      178.      In the manner described more fully above, Defendants conducted a

reckless investigation, deliberately withheld exculpatory evidence, and fabricated false

reports, false testimony, and other evidence. Absent this misconduct, the prosecution

of Clark could not and would not have been pursued.

      179.      The Defendants’ misconduct also directly resulted in the unjust criminal

conviction of Clark, thereby denying him his constitutional right to a fair trial in

violation of the Due Process Clause of the Fourteenth Amendment to the United States

Constitution.

      180.      Because of this violation of their constitutional right to a fair trial,


                                              41
 Case
Case   3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL        1-339Filed
                           Document          04/01/21
                                         Filed 05/01/18Page
                                                        Page4342
                                                               of of
                                                                  6059
                                                                     PageID #: #:
                                                                       PageID  100280




Clark suffered injuries including but not limited to emotional distress, as is more fully

alleged above.

       181.      The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally and with willful indifference to Clark’s

constitutional rights.

       182.      Defendants, through affirmative acts or omissions, breached their legal

and constitutional duties to provide exculpatory evidence to Clark, the prosecutor, and

the Court in connection with Clark’s attempts to free himself from his wrongful

imprisonment, including in connection with Clark’s 1998 petition for habeas corpus,

his 2001 appeal of the denial of that petition, his 2003 motion for a new trial, his 2004

appeal of the denial of that motion, and his 2004 motion for a new trial.

       183.      By failing to provide known exculpatory evidence in connection with

these post-conviction proceedings, Defendants violated Clark’s legal and constitutional

rights, including his right to rely on this evidence in support of his motions and

petitions for post-conviction relief, and caused his continued imprisonment and new

violations of his civil rights.

       184.      The misconduct described in this Count was undertaken pursuant to a

routine practice of the MCSO and LMPD to pursue wrongful convictions through

reckless and profoundly flawed investigations and coerced evidence. In this way, the

municipal defendants violated Clark’s rights by maintaining policies and practices that

were the moving force driving the foregoing constitutional violations.

       185.      These widespread practices, so well-settled as to constitute de facto

policy in the MCSO and LMPD, could exist and thrive because municipal policymakers

                                             42
 Case
Case   3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL        1-339Filed
                           Document          04/01/21
                                         Filed 05/01/18Page
                                                        Page4443
                                                               of of
                                                                  6059
                                                                     PageID #: #:
                                                                       PageID  101281




with authority over the Division of Police exhibited deliberate indifference to the

problem, thereby effectively ratifying it.

      186.     The widespread practices described in the preceding paragraphs could

flourish because the municipal defendants declined to implement sufficient training

and/or enforce legitimate oversight and punishment.

                         Count II – 42 U.S.C. § 1983
      Fourth and Fourteenth Amendments Fabrication of False Evidence

      187.     Each paragraph of this Complaint is incorporated as if restated fully

herein.

      188.     In the manner described more fully above, Defendants, individually,

jointly and in conspiracy with each other, fabricated evidence, including without

limitation, false police reports, false forensic reports, and fabricated statements

attributed to Clark, Hardin, and witnesses, which were introduced at the grand jury

and trial proceedings. Defendants knowingly fabricated this evidence and a reasonable

likelihood exists that the false evidence affected the decision of the grand jurors and

jurors that considered this false evidence.

      189.     Defendants were acting under color of law and within their scope of

employment when they took these actions.

      190.     The Defendants’ misconduct directly resulted in the unjust continued

incarceration of Clark, thereby denying him from his constitutional right to due

process as guaranteed by the U.S. Constitution. In 1992, no reasonable officer would

have believed that fabricating evidence was lawful.

      191.     Defendants, through affirmative acts or omissions, breached their legal


                                              43
 Case
Case   3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL        1-339Filed
                           Document          04/01/21
                                         Filed 05/01/18Page
                                                        Page4544
                                                               of of
                                                                  6059
                                                                     PageID #: #:
                                                                       PageID  102282




and constitutional duties to provide exculpatory evidence to Clark, the prosecutor, and

the Court in connection with Clark’s attempts to free himself from his wrongful

imprisonment, including in connection with his 1998 petition for habeas corpus, his

2001 appeal of the denial of that petition, his 2003 motion for a new trial, his 2004

appeal of the denial of that motion, and his 2004 motion for a new trial.

       192.     By failing provide exculpatory evidence in connection with these post-

conviction proceedings, Defendants violated Clark’s legal and constitutional rights,

including his right to rely on this evidence in support of his motions and petitions for

post-conviction relief, and caused his continued imprisonment and new violations of

his civil rights.

       193.     As a direct and proximate result of the Defendants’ actions, Clark’s

constitutional rights were violated, and he suffered from injuries and damages,

including but not limited to the loss of liberty, physical sickness and injury, emotional

pain and suffering, and other grievous and continuing injuries and damages as set

forth above.

                              Count III – 42 U.S.C. § 1983
                                Malicious Prosecution

       194.     Each of the Paragraphs of this Complaint is incorporated as if restated

fully herein.

       195.     As described more fully above, all Defendants, while acting individually,

jointly and in conspiracy, as well as under color of law and within the scope of their

employment, deprived Clark of his constitutional right to be free from unlawful

prosecution and continued detention without probable cause.


                                            44
 Case
Case   3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL        1-339Filed
                           Document          04/01/21
                                         Filed 05/01/18Page
                                                        Page4645
                                                               of of
                                                                  6059
                                                                     PageID #: #:
                                                                       PageID  103283




      196.     In the manner described more fully above, Defendants made, influenced

and/or participated in the decision to prosecute Clark for murder, for which

prosecution there was no probable cause, and which caused Clark to suffer a

deprivation of liberty. Their misconduct included falsifying evidence and withholding

exculpatory and impeachment evidence.

      197.     The prosecution was ultimately resolved in Clark and Hardin’s favor

when the Meade Circuit Court vacated their convictions and dismissed the indictments

against them. The vacatur and dismissal orders were both based on the lack of

incriminating evidence against the innocent Plaintiffs.

      198.     The Defendants’ misconduct directly resulted in the unlawful

prosecution and continued deprivation of Clark’s liberty in violation of his

constitutional rights.

      199.     Because of this violation of his constitutional rights, Clark suffered

injuries, including but not limited to bodily harm and emotional distress, as is more

fully alleged above.

      200.     The Defendants’ misconduct, as described in this Count, was objectively

unreasonable and was undertaken intentionally with malice and willful indifference to

Clark’s constitutional rights.

      201.     The misconduct described in this Count was undertaken pursuant to a

routine practice of the MCSO and LMPD to pursue wrongful prosecutions and

wrongful convictions through reckless and profoundly flawed investigations and

coerced evidence. In this way, the municipal defendants violated Clark’s rights by

maintaining policies and practices that were the moving force driving the foregoing

                                            45
 Case
Case   3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL        1-339Filed
                           Document          04/01/21
                                         Filed 05/01/18Page
                                                        Page4746
                                                               of of
                                                                  6059
                                                                     PageID #: #:
                                                                       PageID  104284




constitutional violations.

       202.     These widespread practices, so well-settled to constitute de facto policy

in the MCSO and LMPD, could exist and thrive because municipal policymakers with

authority over the Division of Police exhibited deliberate indifference to the problem,

thereby effectively ratifying it.

       203.     The widespread practices described in the preceding paragraphs could

flourish because the municipal defendants declined to implement sufficient training

and/or enforce legitimate oversight and punishment.

                            Count IV – 42 U.S.C. § 1983
          Supervisory Liability Against the Louisville and Meade County
                                   Defendants

       204.     Each paragraph of this Complaint is incorporated as if restated fully

herein.

       205.     The continued wrongful detention of Clark was caused by the deliberate

indifference and recklessness of supervisory defendants, including but

not limited to Major Griffiths, Sergeant Edelen, and Sergeant Woosley, when they

failed to adequately supervise, discipline, and train the individual Defendants.

       206.     Specifically, these supervisory defendants were personally involved in

the case against Clark and knew or, in the absence of their deliberate indifference and

recklessness, should have known of their subordinates’ unconstitutional actions and

related misconduct in the case.

       207.     Furthermore, these supervisory Defendants failed to supervise

Defendants in constitutionally adequate law enforcement practices, particularly those

concerning interviews of suspects, the preparation of forensic reports, and the

                                            46
 Case
Case   3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL        1-339Filed
                           Document          04/01/21
                                         Filed 05/01/18Page
                                                        Page4847
                                                               of of
                                                                  6059
                                                                     PageID #: #:
                                                                       PageID  105285




production of exculpatory evidence, thereby encouraging and/or permitting these

employees and other Defendants to engage in a reckless investigation, to coerce and

fabricate false inculpatory evidence and to withhold exculpatory and impeachment

evidence, which caused the constitutional deprivations suffered by Clark.

      208.     These interview techniques, failures in producing exculpatory evidence,

fabrications and other investigative procedures were contrary to accepted methods

used by law enforcement agencies. The fact that Defendant supervisors failed to train

and supervise their subordinates to ensure that they employed proper investigation

procedures demonstrates deliberate indifference and reckless disregard for Clark’s

constitutional rights.

      209.     The personal involvement of Defendant supervisors, through their

actions and omissions, proximately and directly caused the constitutional deprivations

and grievous personal injuries suffered by Clark, including the above- mentioned

injuries and damages.

      210.     Defendant supervisors, through affirmative acts or omissions, breached

their legal and constitutional duties to come forward with exculpatory evidence in

connection with Clark’s 1998 petition for habeas corpus, his 2001 appeal of the denial

of that petition, his 2003 motion for a new trial, his 2004 appeal of the denial of that

motion, and his 2004 motion for a new trial.

      211.     By failing to come forward with exculpatory evidence in connection with

these post-conviction proceedings, Defendants violated Clark’s legal and constitutional

rights, including his right to rely on this evidence in support of his motions and

petitions for post-conviction relief, and caused his continued imprisonment and new

                                            47
 Case
Case   3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL        1-339Filed
                           Document          04/01/21
                                         Filed 05/01/18Page
                                                        Page4948
                                                               of of
                                                                  6059
                                                                     PageID #: #:
                                                                       PageID  106286




violations of his civil rights.

       212.     The misconduct described in this Count was objectively unreasonable,

and was undertaken intentionally, with malice, willfulness, or deliberate indifference

to Clark’s clearly established constitutional rights.

                                  Count V - 42 U.S.C. § 1983
                                    Failure to Intervene

       213.     Each of the Paragraphs of this Complaint is incorporated as if restated

fully herein.

       214.     In the manner described above, during the constitutional violations

described above, one or more of the Defendants stood by without intervening to

prevent the misconduct, despite having a reasonable opportunity to do so.

       215.     Because of the Defendants’ failure to intervene to prevent the violation

of Clark’s constitutional rights, Clark suffered pain and injury, as well as emotional

distress.

       216.     Defendants, through affirmative acts or omissions, breached their legal

and constitutional duties to provide exculpatory evidence to Clark, the prosecutor, or

the Court in connection with Clark’s attempts to free himself from his wrongful

imprisonment, including his 1998 petition for habeas corpus, his 2001 appeal of the

denial of that petition, his 2003 motion for a new trial, his 2004 appeal of the denial of

that motion, and his 2004 motion for a new trial.

       217.     By failing to come forward with exculpatory evidence in connection with

these post-conviction proceedings, Defendants violated Clark’s legal and constitutional

rights, including his right to rely on this evidence in support of his motions and


                                              48
 Case
Case   3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL        1-339Filed
                           Document          04/01/21
                                         Filed 05/01/18Page
                                                        Page5049
                                                               of of
                                                                  6059
                                                                     PageID #: #:
                                                                       PageID  107287




petitions for post-conviction relief, and caused his continued imprisonment and new

violations of his civil rights.

       218.     The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally and with willful indifference to Clark’s rights.

       219.     The misconduct described in this Count was undertaken pursuant to

the policy and practice of the MCSO and LMPD in the manner described more fully in

the preceding paragraphs and was tacitly ratified by policymakers for the Municipal

Defendants with final policymaking authority.

                            Count VI - 42 U.S.C. § 1983
                    Conspiracy to Deprive Constitutional Rights

       220.     Each of the Paragraphs of this Complaint is incorporated as if restated

fully herein.

       221.     After Warford was murdered, Defendants reached an agreement

amongst themselves to frame Clark and Hardin for the crime and to thereby deprive

Clark of his constitutional rights and his liberty to be continuously taken away from

him, all as described in the various Paragraphs of this Complaint.

       222.     In this manner, Defendants, acting in concert with other unknown co-

conspirators, conspired by concerted action to accomplish an unlawful purpose by

unlawful means.

       223.     In furtherance of the conspiracy, each of the co-conspirators committed

overt acts and was an otherwise willful participant in joint activity.

       224.     As a direct and proximate result of the illicit prior agreement referenced

above, Clark’s rights were violated, and he suffered financial damages, as well as


                                            49
 Case
Case   3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL        1-339Filed
                           Document          04/01/21
                                         Filed 05/01/18Page
                                                        Page5150
                                                               of of
                                                                  6059
                                                                     PageID #: #:
                                                                       PageID  108288




severe emotional distress and anguish, as is more fully alleged above.

       225.     Defendants, through affirmative acts or omissions, breached their legal

and constitutional duties to provide exculpatory evidence to Clark, the prosecutor, and

the Court in connection with Clark’s attempts to free himself from his wrongful

imprisonment, including his 1998 petition for habeas corpus, his 2001 appeal of the

denial of that petition, his 2003 motion for a new trial, his 2004 appeal of the denial of

that motion, and his 2004 motion for a new trial.

       226.     By failing to come forward with exculpatory evidence in connection with

these post-conviction proceedings, Defendants violated Clark’s legal and constitutional

rights, including his right to rely on this evidence in support of his motions and

petitions for post-conviction relief, and caused his continued imprisonment and new

violations of his civil rights.

       227.     The misconduct described in this Count was undertaken with malice,

willfulness, and reckless indifference to the rights of others.

       228.     The misconduct described in this Count was undertaken pursuant to

the policy and practice of the MCSO and LMPD in the manner described more fully in

the preceding paragraphs and was tacitly ratified by policymakers for the municipal

defendants with final policymaking authority.

                            Count VII - 42 U.S.C. § 1983
                 Monell Claim Against Defendant City of Louisville

       229.     Each of the Paragraphs of this Complaint is incorporated as if restated

fully herein.

       230.     The actions of LMPD officers in fabricating evidence and withholding


                                             50
 Case
Case   3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL        1-339Filed
                           Document          04/01/21
                                         Filed 05/01/18Page
                                                        Page5251
                                                               of of
                                                                  6059
                                                                     PageID #: #:
                                                                       PageID  109289




material exculpatory information from Clark and his counsel were undertaken

pursuant to the policies and practices of the LMPD, described above, which were

created, maintained, or ratified by policymakers for the City of Louisville with final

policymaking authority.

       231.        The policies and practices described in this Count were maintained and

implemented by the City of Louisville with deliberate indifference to Clark’s

constitutional rights.

       232.        As a direct and proximate result of the City of Louisville’s actions,

Clark’s constitutional rights were violated, and he suffered injuries and damages, as

set forth in this Complaint.

       233.        The City of Louisville is therefore liable for the misconduct committed

by its officers.

                              Count VIII - 42 U.S.C. § 1983
                     Monell Claim Against Defendant Meade County

       234.        Each of the Paragraphs of this Complaint is incorporated as if restated

fully herein.

       235.        The actions of Meade County Officers in withholding material

exculpatory information, fabricating evidence, and attempting to coerce a

confession, were undertaken pursuant to the policies and practices of the Meade

County Sheriff’s Office, described above, which were created, maintained, or ratified by

policymakers for the Meade County Government with final policymaking authority,

including Sheriff Joseph Greer.

       236.        Defendant Meade County Sheriff’s Office and its final policymaker


                                                51
 Case
Case   3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL        1-339Filed
                           Document          04/01/21
                                         Filed 05/01/18Page
                                                        Page5352
                                                               of of
                                                                  6059
                                                                     PageID #: #:
                                                                       PageID  110290




Sheriff Joseph Greer decided to withhold material exculpatory information, fabricate

evidence, and attempt to coerce a confession, as described above, Defendant Greer’s

decisions as final policymaker demonstrate Meade County’s custom, pattern, practice,

or policy of unconstitutional misconduct in homicide investigations.

      237.      The policies and practices described in this Count were maintained and

implemented by the Meade County Government with deliberate indifference to Clark’s

constitutional rights.

      238.      As a direct and proximate result of the Meade County Government’s

actions, Clark’s constitutional rights were violated, and he suffered injuries and

damages, as set forth in this Complaint.

      239.      The Meade County Government is therefore liable for the misconduct

committed by its officers.

                                 STATE LAW CLAIMS

                          Count IX – Negligent Supervision

      240.      Each of the Paragraphs of this Complaint is incorporated as if restated

fully herein.

      241.      The municipal defendants, as well as the supervisory Defendants

Griffiths, Edelen, and Woosley, had a duty to properly train and supervise officers,

detectives, and supervisor employees of the Louisville Police Department and the

Meade County Sheriff’s Department, and to provide adequate policies to prevent the

above conduct, including fabricating evidence, fabricating witness statements, and

concealing material impeachment evidence.

      242.      Defendants supervisors, through affirmative acts or omissions, breached

                                            52
 Case
Case   3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL        1-339Filed
                           Document          04/01/21
                                         Filed 05/01/18Page
                                                        Page5453
                                                               of of
                                                                  6059
                                                                     PageID #: #:
                                                                       PageID  111291




their legal and constitutional duties to come forward with exculpatory evidence in

connection with Clark’s 1998 petition for habeas corpus, his 2001 appeal of the denial

of that petition, his 2003 motion for a new trial, his 2004 appeal of the denial of that

motion, and his 2004 motion for a new trial.

       243.     By failing to come forward with exculpatory evidence in connection with

these post-conviction proceedings, Defendants violated Clark’s legal and constitutional

rights, including his right to rely on this evidence in support of his motions and

petitions for post-conviction relief, and caused his continued imprisonment and other

injuries.

       244.     The municipal defendants and the supervisory defendants were grossly

negligent and negligent in the training, supervision and discipline of Defendants,

resulting in Clark being deprived of his right to due process, and his right to be free

from false arrest, false imprisonment, and wrongful conviction.

       245.     Because of this misconduct, Clark suffered injuries, including bodily

harm and emotional pain and suffering as more fully alleged above.

                           Count X – Respondeat Superior

       246.     Each of the Paragraphs of this Complaint is incorporated as if restated

fully herein.

       247.     In committing the acts alleged in the preceding paragraphs, Defendants

were members and agents of the LMPD and MCSO Department, acting at all relevant

times within the scope of their employment.

       248.     Defendants City of Louisville and Meade County are liable as principals

for all state law torts committed by their agents.

                                            53
 Case
Case   3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL        1-339Filed
                           Document          04/01/21
                                         Filed 05/01/18Page
                                                        Page5554
                                                               of of
                                                                  6059
                                                                     PageID #: #:
                                                                       PageID  112292




                          Count XI – Malicious Prosecution

      249.     Clark hereby incorporates by reference the foregoing paragraphs and

further alleges as follows.

      250.     Defendants, all state actors, acting deliberately, recklessly and under

color of law, acted individually and in concert to arrest and imprison Clark for the

murder of Rhonda Sue Warford, without probable cause or other legal justification.

      251.     Defendants engaged in these acts despite knowing that probable cause

did not exist to arrest or prosecute Clark. Defendants knew that there was no physical

or testimonial evidence connecting Clark to the crime. Yet defendants disregarded all

the evidence pointing to Clark and Hardin’s innocence.

      252.     The only evidence incriminating Clark, as Defendants knew, had been

manufactured by police themselves.

      253.     The prosecution against Clark and Hardin was finally dismissed in

their favor based on the lack of incriminating evidence against them.

      254.     No reasonable police officer would believe such a fabricated evidence,

much less their own written and oral false reports concerning that evidence, could

provide probable cause or even arguable probable cause to arrest, indict or prosecute a

suspect.

      255.     Defendants’ actions directly and proximately caused Clark’s arrest,

indictment, malicious prosecution, unfair trial, wrongful conviction, and deprivation of

liberty, as well as all the ongoing injuries and damages set forth above.




                                            54
 Case
Case   3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL        1-339Filed
                           Document          04/01/21
                                         Filed 05/01/18Page
                                                        Page5655
                                                               of of
                                                                  6059
                                                                     PageID #: #:
                                                                       PageID  113293




      Count XII – Intentional or Reckless Infliction of Emotional Distress

      256.     Clark hereby incorporates by reference the foregoing paragraphs and

further alleges as follows.

      257.     Defendants intentionally and/or recklessly, directly and proximately

caused Clark, an innocent man, to be falsely arrested, maliciously prosecuted, and

wrongly imprisoned, in breach of the duties they owed to Clark to refrain from a)

destroying evidence, b) fabricating evidence, c) withholding material, exculpatory and

impeachment evidence, d) failing to conduct a constitutionally adequate investigation,

and e) maliciously prosecuting Clark and causing his false arrest and imprisonment.

      258.     Defendants, through affirmative acts or omissions, breached their legal

and constitutional duties to provide exculpatory evidence in connection with Clark’s

1998 petition for habeas corpus, his 2001 appeal of the denial of that petition, his 2003

motion for a new trial, his 2004 appeal of the denial of that motion, and his 2004

motion for a new trial.

      259.     By failing to provide the exculpatory evidence in connection with these

post-conviction proceedings that would have freed Clark, Defendants’ actions caused

him severe emotional distress as all hope that Clark would be freed of his

imprisonment was extinguished.

      260.     The Defendants’ actions caused Clark to suffer physical harm, including

physical ailments and unauthorized physical contact resulting from the circumstances

and duration of his wrongful incarceration, and to fear for his physical safety

throughout the period of his pretrial and post-conviction incarceration.

      261.     The Defendants’ actions caused Clark to experience severe emotional

                                            55
 Case
Case   3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL        1-339Filed
                           Document          04/01/21
                                         Filed 05/01/18Page
                                                        Page5756
                                                               of of
                                                                  6059
                                                                     PageID #: #:
                                                                       PageID  114294




distress, including, but not limited to humiliation, embarrassment, degradation, loss of

trust, permanent loss of natural psychological development, ongoing depression and

the continued effects of post-traumatic stress disorder.

             Count XIII – Negligent Infliction of Emotional Distress

      262.     Clark hereby incorporates by reference all the foregoing paragraphs and

further alleges as follows.

      263.     Defendants, directly, proximately, and with negligence and/or gross

negligence, caused Clark, an innocent man, to be falsely arrested, maliciously

prosecuted, and wrongly imprisoned, in breach of the duties they owed to Clark to

refrain from a) compelling him to be a witness against himself, b) destroying evidence,

c) fabricating evidence, d) withholding material, exculpatory and impeachment

evidence, e) failing to conduct a constitutionally adequate investigation, and f)

maliciously prosecuting Clark and causing his false arrest and imprisonment, directly

and proximately caused Clark to be falsely arrested, maliciously prosecuted, and

wrongly imprisoned.

      264.     Defendants, through affirmative acts or omissions, breached their legal

and constitutional duties to provide exculpatory evidence in connection with Clark’s

1998 petition for habeas corpus, his 2001 appeal of the denial of that petition, his 2003

motion for a new trial, his 2004 appeal of the denial of that motion, and his 2004

motion for a new trial.

      265.     By failing to provide the exculpatory evidence in connection with these

post-conviction proceedings that would have freed Clark, Defendants’ actions caused

him severe emotional distress as all hope that Clark would be freed of his

                                            56
 Case
Case   3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL        1-339Filed
                           Document          04/01/21
                                         Filed 05/01/18Page
                                                        Page5857
                                                               of of
                                                                  6059
                                                                     PageID #: #:
                                                                       PageID  115295




imprisonment was extinguished.

      266.     The Defendants’ actions caused Clark to suffer physical harm, including

physical ailments resulting from the circumstances and duration of his wrongful

incarceration, and to fear for his physical safety throughout the period of his pretrial

and post-conviction incarceration.

      267.     The Defendants’ actions caused Clark to experience severe emotional

distress, including, but not limited to humiliation, embarrassment, degradation, loss of

trust, permanent loss of natural psychological development, ongoing depression and

the continued effects of post-traumatic stress disorder.



      WHEREFORE, Plaintiff JEFFREY DEWAYNE CLARK respectfully requests

that this Court enter judgment in his favor and against Defendants LOUISVILLE

JEFFERSON COUNTY METRO GOVERNMENT, CITY OF LOUISVILLE,MEADE

COUNTY, Louisville Metro Police Detectives MARK HANDY, JAMES CLARK,

KELLY JONES, ROBERT ENNIS; Louisville Metro Police Sergeants CHARLES

EDELEN, JIM WOOSLEY; Louisville Metro Police Major JAMES W. GRIFFITHS;

Meade County Sheriff JOSEPH GREER; Meade County Sheriff’s Deputies CLIFF

WISE and ERNIE EMBRY, Kentucky State Police Crime Lab Forensic Serologist

ROBERT THURMAN; Meade County Coroner WILLIAM ADAMS, and other unknown

officers and employees from the Louisville Metro Police Department, Meade County

Sheriff’s Office and Kentucky State Police, awarding compensatory damages,

attorneys’ fees, and costs against each Defendant, and punitive damages against each

of the individual Defendants, as well as any other relief this Court deems appropriate.

                                            57
 Case
Case   3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL        1-339Filed
                           Document          04/01/21
                                         Filed 05/01/18Page
                                                        Page5958
                                                               of of
                                                                  6059
                                                                     PageID #: #:
                                                                       PageID  116296




                                   JURY DEMAND

      Plaintiff JEFFREY DEWAYNE CLARK hereby demands a trial by jury

pursuant to Federal Rule of Civil Procedure 38(b) on all issues so triable.


                                                 Respectfully submitted,


                                                 /s/ Elliot Slosar
                                                 One of Plaintiff’s Attorneys

Arthur Loevy*
Jon Loevy*
Elliot Slosar*
Amy Robinson-Staples
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, IL 60607
(312) 243-5900
Fax: (312) 243-5902

* Appearing Pro hac vice




                                            58
 Case
Case   3:21-cv-00206-GNS Document
     3:17-cv-00419-DJH-CHL        1-339Filed
                           Document          04/01/21
                                         Filed 05/01/18Page
                                                        Page6059
                                                               of of
                                                                  6059
                                                                     PageID #: #:
                                                                       PageID  117297




                          CERTIFICATE OF SERVICE

      The undersigned, an attorney, certifies that he served the foregoing document
upon all parties of record via the CM/ECF system on May 1, 2018.


                                              s/Elliot Slosar




                                         59
